Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant's Arguments/Remarks filed 10/03/2019.  Claims 2-21 are pending.  
Response to Arguments

     Response to applicant’s argument with respect to the rejected claims 2-21 under Double Patenting rejections is moot in view of filing the Terminal Disclaimer with respect to U.S. US Patent No. 10,397,934 that is approved on 4/12/2021 meets the requirements, therefore, the Double Patenting rejections with respect to claims 2-21 withdrawn. 

Allowable Subject Matter

     Claims 2-21 are allowed.
Reasons for Allowance 

     The following is an examiner’s statement of reason for allowance: after a thorough search and due to the fact that none of the cited references in previous office action claims 2-21 specific limitations and parent application (US Patent No. 10,397,934 claims) that is double patented with instant application (TD: 4/12/21), therefore, claims 2-21 are allowed. 
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAIMA Q AMINZAY whose telephone number is 571-272-7874.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        

April 14, 2021